Memorandum: This action was commenced in County Court of Monroe County on April 22, 1965. A verified bill of particulars was served in July 1965. Note of issue with statement of- readiness was filed in March, 1966. On April 8, 1966 present attorneys were substituted to represent plaintiff. This case appeared on the County Court Calendar in May and again in October, 1966. On January 4, 1967 it again appeared on the calendar. Plaintiff’s request for further delay pending the service of an amended bill of particulars and a possible application to remove the tase to Supreme Court was denied upon the ground that the application was then unreasonably late. Furthermore, the *1085court directed plaintiff’s attorney to be ready for trial when the case was reached. It was the 15th case on the April calendar. On April 3 plaintiff moved in Supreme Court to amend the complaint and remove the action to that court. Under the circumstances of this ease it was an improvident exercise of discretion for Special Term on the eve of trial and a year after the filing of the statement of readiness to remove the case from County Court to Supreme Court and to increase the ad damnum clause from $5,000 to $40,000 (cf. Doyle v. Killeen 28 A D 2d 969). (Appeal from order of Monroe Special Term granting leave to serve amended complaint and removing action from Monroe County Court.) Present- — -Bastow, J. P., Goldman, Henry, Del Veechio and Marsh, JJ.